Exhibit 10.4


TAKE-TWO INTERACTIVE SOFTWARE, INC.
AMENDMENT TO
AMENDED AND RESTATED RESTRICTED UNIT AGREEMENT

This Amendment (this “Amendment”) to the Restricted Unit Agreement, dated as of
May 20, 2016 (the “Agreement”), by and between Take-Two Interactive Software,
Inc. (the “Company”) and ZelnickMedia Corporation (the “Participant”), is dated
as of January 31, 2018, to be effective as of December 15, 2017.
WHEREAS, the Company and the Participant are parties to the Agreement; and
WHEREAS, the Company and the Participant now desire to amend the Agreement in
order to amend the vesting dates applicable to certain Restricted Units granted
pursuant to the Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.Capitalized Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings ascribed thereto in the Agreement.
2.Amendment to the Agreement. The Agreement is hereby amended as follows:
(a)
For purposes of Annex A to the Agreement, the term “Vesting Date” shall mean
April 2, 2018.

(b)
Other than with respect to Section B(i) thereof, Annex A to the Agreement shall
be amended by replacing all references therein to “the trading day immediately
preceding the Vesting Date” with “March 31, 2018”.

(c)
With respect to Section B(i) thereof, Annex A to the Agreement shall be amended
by replacing the reference therein to “the trading day immediately preceding the
Vesting Date” with “March 30, 2018”.

3.Ratification and Confirmation. Except as specifically amended hereby, the
Agreement is hereby ratified and confirmed in all respects and remains in full
force and effect, it being the intention of the parties hereto that this
Amendment and the Agreement be read, construed and interpreted as one and the
same instrument. In the event of any conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
control.
4.Affirmations of the Participant. By the Participant’s signature below, the
Participant represents to and agrees with the Company that the Participant
hereby accepts this Amendment subject to all of the terms and provisions hereof.
The Participant has reviewed this Amendment in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Amendment
and fully understands all of the provisions of this Amendment.
5.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws.
6.Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment.
7.Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.
*    *    *



IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement on
January 31, 2018, to be effective as of December 15, 2017.



TAKE-TWO INTERACTIVE SOFTWARE, INC.




By:     /s/ Daniel Emerson        
Name: Daniel Emerson    
Title: Executive Vice President and General Counsel




ZELNICKMEDIA CORPORATION




By:     /s/ Karl Slatoff            
Name: Karl Slatoff
Title: Partner






1